Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the lines showing the structure of the cage are grey and blurry/pixelated and are not uniformly thick and well defined, clean, durable and black as required by 37 CFR 1.84(l), also in figure 2 there are multiple reference characters “1”, the character without the lead line should be deleted.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
s 1, 2, 3, 5, 7, 10 and 13 are objected to because of the following informalities:  
Claim 1, lines 9 and 10, “the joint edge” [both occurrences] should read - -the circumferential facing joint edge- - to keep terminology consistent and to avoid confusion as to what edge is being referenced since multiple edges are claimed.
Similarly to claim 1, claims 2, 3 and 10 should be amended to use the same terminology for the respect edge being references in these claims.  If the intent is for both edges to have these features then the claims could state - - the joint edges- -.
Claim 5, line 2, “wherein 0.5d≤b≤d,” is not complete, the claim is missing additional description that is required for completeness.  It’s understood in light of the disclosure that application is claim the size of the partial bridges relative to the other bridges claimed but the claim should recite the structure of the partial bridges first.  The claim could state that the joint edges are formed on partial bridges, the partial bridges being defined by and then state the equation.
Claim 7, the claim should end in a period.
Claim 13, “is” should be inserted between “edge” and “materially” in line 2.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1-2, 5-13 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muntnich, USP 6,330,748.
Regarding claim 1, Muntnich discloses a bearing cage segment comprising: a first sheet metal ring section (left or right ring portion in Figure 3, Muntnich states the material is a metal strip, this is a form of sheet metal), at least one second sheet metal ring section (other one of the left or right portion in figure 3), a plurality of sheet metal bridges (extension between the rings that form pockets 2) connecting the first ring section to the at least one second ring section, circumferentially adjacent pairs of the bridges forming pockets (2) for receiving at least one rolling element, and a circumferentially facing joint edge (at 4) configured to be connected to another circumferentially facing joint edge (at 5), wherein the joint edge is disposed such that it will be located in one of the bridges after the joint edge is connected to the another circumferentially facing joint edge (when the two edges are joined they collectively form another bridge element).
Regarding claim 2, the recitation “wherein the joint edge is formed by laser-cutting” is a product-by-process recitation that is not structurally limiting, regardless of how the edge is formed the resulting structure is the same, see MPEP 2113. 
Regarding claim 5, Muntnich discloses that [the joint edges satisfy the equation] 0.5 d ≤ b ≤ d, where b is a width of a partial bridge for forming the to-be-formed bridge and d is the width of the bridges measured in the circumferential direction (Muntnich discloses that the partial bridges that are welded together (4 and 5) are half the size of the full bridges so when joined the formed bridge is the same as the rest of the bridges, this is clearly shown in Figure 3).

Regarding claim 7, Muntnich discloses a sheet metal cage including at least one bearing cage segment according to claim 1, wherein the at least one bearing cage segment are connected at their joint edges via a material-bonded connection (see column 3, lines 10-27 which discloses the edges are joined by welding, welding is a material bond).
Regarding claim 8, Muntnich discloses that the material-bonded connection is a weld (see column 3, lines 10-27).
Regarding claim 9, the recitation of particular welding operations is a product-by-process recitation that is not structurally limiting, regardless of how the edges are welded the resulting structure is the same, two partial bridges joined via a weld to form one bridge, see MPEP 2113. 
Regarding claim 10, Muntnich discloses that the plurality of sheet metal bridges (2) include a first partial bridge at a first end of the bearing cage segment and a second partial bridge at a second end (4 and 5 are two partial bridges that define the joint edge) of the bearing cage segment and wherein the joint edge is located on the first partial bridge.
Regarding claim 11, Muntnich discloses that the bearing cage segment is configured as a needle-roller bearing cage segment (Muntnich discloses that the cage is a roller cage and the illustrated pockets indicate a cylindrical or needle type roller).

Regarding claim 13, Muntnich discloses that the first joint edge [is] materially bonded to the second joint edge (see column 3, lines 10-27 disclosing welding which is a material bond).
Regarding claim 18, Muntnich discloses that the bearing cage segment is configured as a needle-roller bearing cage segment (Muntnich discloses that the cage is a roller cage and the illustrated pockets indicate a cylindrical or needle type roller).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 3-4 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muntnich, USP 6,330,748, as applied to claims 1 and 12 above, and further in view of Grell, DE19910928 (see attached translation for any citations below).
Regarding claim 3, Muntnich does not disclose that the joint edge includes a chamfer on a radially outer side and/or on a radially inner side.
Grell teaches that chamfers (17) can be formed on radially inner and outer surfaces of the ring section in a welded bearing cage at the joint edges or the edges that are joined for the purpose of providing a location that can accommodate the welding material preventing the forming of a weld bulge (see paragraphs 0003 and 0023).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Muntnich and provide chamfers on the radially outer side and/or inner side of the jointed edge, as taught by Grell, for the predictable result and disclosed purpose of providing an area for accommodating welding material, thus preventing a bulge that would later have to be ground.  
Regarding claim 4, the recitation “rolled or milled portion” is a product by process limitation, regardless of how the chamfers are formed the resulting structure of a chamfer remains the same and thus this is not structurally limiting, see MPEP 2113.

Regarding claims 15-17, Muntnich does not disclose that the first partial bridge has a radial outer surface and a radial inner surface and including a radially inwardly sloped wall connecting the radial outer surface to the joint edge [clm 15], or the first 
Grell teaches that chamfers (17) can be formed on radially inner and outer surfaces of the ring section in a welded bearing cage at the joint edges or the edges that are joined.  The chamfers being formed by a surface sloping radially inward from the outer surface of the cage and a surface sloping radially outward from the inner surface of the cage (Grell teaches the features of claim 17 which requires both the features of claims 15 and 16) for the purpose of providing a location that can accommodate the welding material preventing the forming of a weld bulge (see paragraphs 0003 and 0023).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Muntnich and provide chamfers on the radially outer side and inner side of the jointed edge with the chamfer on the outer side sloping radially inward and the chamfer on the inner side sloping radially outward, as taught by Grell, for the predictable result and disclosed purpose of providing an area for accommodating welding material, thus preventing a bulge that would later have to be ground.  

s 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muntnich, USP 6,330,748, as applied to claim 12 above, and further in view of Chihara, US PGPub 2007/0248298.
Regarding claim 14, Muntnich discloses one cage segment that is rolled and then joined via material bonding (welding).  Muntnich does not disclose that the cage includes two segments that are then bonded at their respective joint edges.
Chihara teaches that a welded bearing cage can be made out of more than one segment and joined together via welding, such as the cage shown in Figure 1.
It would have been obvious to one having ordinary skill in the art to modify Muntnich and make the cage out of a plurality of segments interconnected via welding, such as four pieces disclosed by Chihara, since regardless of the number of parts or segments used to make the cage the segments are ultimately connected via welding providing one continuous cage that provides the same function.  Whether the cage is one piece or multiple pieces fused into one the final product provides the same predictable result of retaining rolling elements at a proper spacing within a roller bearing element.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. USP 5,255,985 discloses another cage with chamfers on the jointed edges to prevent weld bulge.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656